Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2022, that includes a response to the Final Office Action mailed May 4, 2022, has been entered. Claim 16 has been amended; claims 1-15, 23, and 36 have been canceled; and claims 37 and 38 have been newly added. Claims 16-22, 24-35, 37, and 38 are under examination. 
Claim Interpretation
The claims have been amended by replacing the limitation “the active ingredient” with the new limitation “the pharmaceutically acceptable compound”. One of ordinary skill in the art would no doubt immediately recognize that “pharmaceutically acceptable compound” is far broader in scope than “active ingredient” and is not necessarily an “active ingredient”. It appears the only limitation placed on the “pharmaceutically acceptable compound” is that it is delivered via the oral mucosa, and thus would still encompass within the scope of its purview both active ingredients and excipients, both of which are certainly capable of being delivered via the oral mucosa.
Withdrawal of Prior Claim Rejections - 35 USC § 112(a)
Claim 36 has been canceled. Therefore, the 35 USC 112(a) rejection presented in the Final Office Action mailed May 4, 2022 is hereby withdrawn.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-22, 24-35, 37 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 stipulates the step of “combining the mix of active ingredient and amphiphilic compound”. Prior to this step, the claim never says anything at all about an “active ingredient”. Rather, the claim requires “a pharmaceutically acceptable compound”, which is much broader in scope than an “active ingredient” and need not be an “active ingredient” at all. There is thus insufficient antecedent basis for “an active ingredient” in the claim, and one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter. 
Claim 37 stipulates in a wherein clause that “the amphiphilic compound is 3% to 10% of the ODT”. The claim never specifies what the percent is based on, e.g. percent by weight, percent by volume, percent by moles, or some other value.
Claims 17-22, 24-35, 37, and 38 are (also) indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103 (I and II)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
I. Claims 16-22, 24-29, 32-34, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Sivert et al. (WIPO International Application Pub. No. WO 2015/189726).
I. Applicant Claims
Applicant’s elected subject matter is directed to a method of preparing an orally disintegrating tablet (ODT) for e.g. sublingual or buccal administration comprising heating an amphiphilic compound, e.g. glycerol monooleate***, to about its melting point, mixing a “pharmaceutically acceptable compound” to be delivered with the amphiphilic compound until dispersed, cooling the mixture to at least a semi-solid state, combining the mixture with at least one pharmaceutically acceptable excipient to form a blend, and compressing the blend to form the ODT; wherein the amount of the “pharmaceutically acceptable compound” is 0.5-10 wt% of the ODT; wherein the amphiphilic compound is 3-10% of the ODT; wherein the amphiphilic compound is not heated above 30-40C, and is not heated to more than 3C above its melting point; and wherein the ODT has a hardness of 0.5-6 kp and disintegrates within 15 minutes of contact with a hydrophilic solvent. 
***Applicant’s spec defines “glycerol monooleate” as an amphiphilic compound capable of self-assembly into liquid crystalline particles in the form of cubosomes upon contact with a hydrophilic solvent. 
I. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Sivert et al. disclose a method of preparing an orally disintegrating tablet (ODT) comprising heating a lipid compound to just above its melting point, mixing an active ingredient to be delivered with the lipid compound until dispersed, cooling the mixture to a solid state, combining the mixture with at least one pharmaceutically acceptable excipient to form a blend, and compressing the blend to form the ODT; wherein the active ingredient is 0.1-7 wt% of the ODT; wherein the lipid compound is heated to e.g. about 30-85C or above “room temperature”, is optimally heated to 2-3C above its melting point; and can be e.g. glycerol monooleate; and wherein the ODT has a hardness of 20-50 N (i.e. about 2-5 kp) and disintegrates in 10-90 seconds (i.e. within 15 minutes) of contact with a hydrophilic solvent, such as saliva or water (abstract; paragraphs 0018, 0038, 0041, 0042, 0045, 0049, 0052, 0077-0079, 0082). 
I. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Sivert et al. does not appear to explicitly anticipate the instantly claimed subject matter with one specific example or preferred embodiment. However, the Sivert et al. disclosure is sufficient to render the claimed subject matter prima facie obvious within the meaning of 35 USC 103. 
I. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to employ the teachings of Sivert et al., outlined supra, to devise Applicant’s presently claimed method. 
Sivert et al. disclose a method of preparing an orally disintegrating tablet (ODT) comprising heating a lipid compound to its melting point, mixing an active ingredient with the lipid compound until dispersed, cooling the mixture to a solid state, combining the mixture with at least one pharmaceutically acceptable excipient to form a blend, and compressing the blend to form the ODT; wherein the active ingredient is 0.1-7 wt% of the ODT; wherein the lipid compound is heated to e.g. about 30-85C or above “room temperature”, is optimally heated to 2-3C above its melting point; and wherein the ODT has a hardness of 20-50 N (i.e. about 2-5 kp) and disintegrates in 10-90 seconds. Since Sivert et al. disclose that glycerol monooleate is a suitable lipid compound for making such an ODT by such a method, one of ordinary skill in the art would thus be motivated to employ glycerol monooleate as the lipid compound, i.e. which Applicant defines as “an amphiphilic compound capable of self-assembly into liquid crystalline particles in the form of cubosomes upon contact with a hydrophilic solvent” and thus which meets these limitations, with the reasonable expectation that the resulting method will successfully produce an ODT with a hardness of 20-50 N (i.e. about 2-5 kp) and which disintegrates in 10-90 seconds. 
Sivert discloses that the lipid phase is chosen so that the lipid is solid at “room temperature”. Hence, the key underlying requirement driving the whole process is that the lipid should have a melting point higher than “room temperature”, so that it will be solid at room temperature. While Sivert discloses that the lipid phase may have a melting point of e.g. 30-85C, more broadly one of ordinary skill in the art would understand that standard “room temperature” is about 20-22C (i.e. 68-72F). Hence, from the broader disclosure of Sivert, one of ordinary skill in the art would no doubt understand that a lipid with a melting point of e.g. 27-28C would work just fine (heating 2-3C above the melting point would put the heating temperature at 30C), since it would be solid at standard room temperature of 20-22C. 
Sivert et al. disclose that the solid lipid particles are e.g. 10-40 wt% of the ODT, and the amount of lipid in the solid lipid particles can be e.g. greater than 70 wt%. Hence, the ODT can comprise e.g. about 7-10 wt% lipid, such as e.g. glycerol monooleate. 
The Sivert et al. method does not require any time delays in performing the steps of the process, and thus all steps would be understood by one of ordinary skill in the art as taking place immediately and the performing of the order of steps occurring in immediate succession. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claims 30, 31, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Sivert et al. (WIPO International Application Pub. No. WO 2015/189726), in view of Estracanholli et al. (AAPS PharmSciTech. 2014; 15(6): 1468-1475).
II. Applicant Claims
Applicant’s elected subject matter is directed to a method of preparing an orally disintegrating tablet (ODT) comprising heating an amphiphilic compound to about its melting point, mixing a “pharmaceutically acceptable compound” to be delivered with the amphiphilic compound until dispersed, cooling the mixture to at least a semi-solid state, combining the mixture with at least one pharmaceutically acceptable excipient to form a blend, and compressing the blend to form the ODT; wherein the amphiphilic compound is a mixture of 82% monoacylglycerides, 13.4% diacylglycerides, and 4.3% glycerol; wherein the amphiphilic compound is not heated to more than 5C above its melting point; and wherein the ODT has a hardness of 0.5-6 kp.
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Sivert et al. disclose a method of preparing an orally disintegrating tablet (ODT) comprising heating a lipid compound to just above its melting point, mixing an active ingredient to be delivered with the lipid compound until dispersed, cooling the mixture to a solid state, combining the mixture with at least one pharmaceutically acceptable excipient to form a blend, and compressing the blend to form the ODT; wherein the active ingredient is 0.1-7 wt% of the ODT; wherein the lipid compound is heated to e.g. about 30-85C or above “room temperature”, is optimally heated to 2-3C above its melting point; and can be e.g. glycerol monooleate***; and wherein the ODT has a hardness of 20-50 N (i.e. about 2-5 kp) and disintegrates in 10-90 seconds (i.e. within 15 minutes) of contact with a hydrophilic solvent, such as saliva or water (abstract; paragraphs 0018, 0038, 0041, 0042, 0045, 0049, 0052, 0077-0079, 0082). 
***Applicant’s spec defines “glycerol monooleate” as an amphiphilic compound capable of self-assembly into liquid crystalline particles in the form of cubosomes upon contact with a hydrophilic solvent.
Estracanholli et al. disclose that MYVEROL 18-99 is a commercial grade of monoolein (i.e. glycerol monooleate). 
Clogston et al. discloses that MYVEROL 18-99 is a mixture of 82% monoacylglycerides, 13.4% diacylglycerides, and 4.3% glycerol.
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Sivert et al. does not explicitly disclose that the amphiphilic compound is a mixture of 82% monoacylglycerides, 13.4% diacylglycerides, and 4.3% glycerol. This deficiency is cured by the teachings of Estracanholli et al. and Clogston et al..
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Sivert et al., Estracanholli et al., and Clogston et al., outlined supra, to devise Applicant’s presently claimed method. 
Sivert et al. disclose a method of preparing an orally disintegrating tablet (ODT) comprising heating a lipid compound to its melting point, mixing an active ingredient with the lipid compound until dispersed, cooling the mixture to a solid state, combining the mixture with at least one pharmaceutically acceptable excipient to form a blend, and compressing the blend to form the ODT; wherein the lipid compound is e.g. glycerol monooleate (i.e. monoolein), and wherein the ODT has a hardness of 20-50 N (i.e. about 2-5 kp) and disintegrates in 10-90 seconds. Since Estracanholli et al. disclose that MYVEROL 18-99 is a commercial grade of monoolein (i.e. glycerol monooleate), and since Clogston et al. discloses that MYVEROL 18-99 is a mixture of 82% monoacylglycerides, 13.4% diacylglycerides, and 4.3% glycerol, one of ordinary skill in the art would thus be motivated to employ MYVEROL 18-99 as the glycerol monooleate compound, with the reasonable expectation that the resulting method will produce an ODT with a hardness of 20-50 N (i.e. about 2-5 kp) and which disintegrates in 10-90 seconds. 
Since Sivert et al. disclose that glycerol monooleate is a suitable lipid compound for making such an ODT by such a method, one of ordinary skill in the art would thus be motivated to employ glycerol monooleate as the lipid compound, i.e. which Applicant defines as “an amphiphilic compound capable of self-assembly into liquid crystalline particles in the form of cubosomes upon contact with a hydrophilic solvent” and thus which meets these limitations, with the reasonable expectation that the resulting method will successfully produce an ODT with a hardness of 20-50 N (i.e. about 2-5 kp) and which disintegrates in 10-90 seconds. 
The Sivert et al. method does not require any time delays in performing the steps of the process, and thus all steps would be understood by one of ordinary skill in the art as taking place immediately and the performing of the order of steps occurring in immediate succession. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed October 4, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that “in Sivert, lipid granules are prepared…using a gel phase to facilitate granulation of the active ingredient and lipid suspension (see, for example, paragraphs [0084] & [0085]”, but “the gel phase includes water” and “the exposure to water in this process is expected to cause any lipids that are capable of self-assembly to self-assemble”, specifically “the glycerol monooleate is expected to form liquid crystalline structures…during the manufacturing process”, and the resulting “ODT would not include non-liquid crystalline amphiphilic compound”. 
The Examiner, however, would like to point out the following:
1. First, Applicant has provided no hard evidence proving that glycerol monooleate is necessarily in the liquid crystalline state at any time during the method disclosed in Sivert. Indeed, Sivert does not even necessarily require use of a gel for shaping, and the solid lipid particles need not necessarily be washed, and, even if washed, need not necessarily be washed with water. 
2. The claims appear to require that the amphiphilic compound is necessarily in the “non-liquid crystalline” state at the time (or at a time) of heating, and at the time of compression into a tablet. The claim does not necessarily exclude the presence of “non-liquid crystalline” amphiphilic compound at other times during the manufacturing method. In Sivert, the lipids, such as glycerol monooleate, are first mixed and heated. Hence, glycerol monooleate, having never been exposed to water, would certainly be in the “non-liquid crystalline” state at the time of the heating step”. Further in Sivert, the solid lipid particles, even if exposed to any water during the course of manufacture, are thoroughly dried, and Sivert discloses that “the solid lipid particle is substantially free from water”. It must be assumed, then, that the glycerol monooleate is in the “non-liquid crystalline” state at the time of compression. 
3. Even assuming, arguendo, that the lipid/active suspension is combined with a gel, according to one embodiment of Sivert, there is no reason to believe that the glycerol monooleate forms the liquid crystalline state in the gel. Indeed, Sivert discloses that the gel is employed to “shape” the lipid particles, which essentially are a separate phase from the gel. There is no indication that the gel is acting as a “hydrophilic solvent” for the glycerol monooleate. Saliva, the intended “hydrophilic solvent” in which the glycerol monooleate is to form the liquid crystalline state, is not a gel. It is also noted that Applicant’s own process of forming granules containing the active and the amphiphilic compound preferably employs wet granulation with ethanol as a solvent. 
ii) Applicant contends that “glycerol monooleate is mucoadhesive in its non-assembled form” but “the mucoadhesive is lessened by contact with water”; that “Sivert…will not result in a mucoadhesive ODT” which “explains the use of significant water in the manufacturing process of Sivert”; moreover, “Sivert teaches that stickiness should be reduced through the inclusion of anti-sticking aids” and “thus, Sivert teaches that use of a mucoadhesive amphiphilic compound or the inclusion of a further mucoadhesive in the ODT is undesirable”, and thus “Sivert teaches away from…the instant claims”. 
The Examiner, however, would like to point out the following:
1. As already noted, supra, there is no reason whatsoever to believe that the glycerol monooleate is ever even in a liquid crystalline state in the Sivert ODT or during the Sivert manufacturing process, even in the embodiment in which a gel is employed to “shape” the solid lipid particles. Applicant has provided no evidence to the contrary. 
2. The “anti-sticking aids” in Sivert are merely optional, and are employed to prevent the lipid particles thus produced from sticking/clumping to each other and to the machinery during the manufacturing process. The “anti-sticking aids” are certainly not there to prevent the solid lipid particles, or the ODT as a whole, from adhering to oral mucosa. 
3. The claims never actually require that the ODT as a whole is “mucoadhesive”, only that the “amphiphilic compound is mucoadhesive or the ODT comprises a mucoadhesive”. There is absolutely nothing in Sivert that one of ordinary skill in the art would understand as “teaching away” from the ODT being mucoadhesive. 
For the foregoing reasons, the 35 USC 103 rejections are hereby maintained.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617